United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Medford, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Kevin E. Byrnes, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1364
Issued: April 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 20, 2010 appellant, through her representative, filed a timely appeal from an
October 29, 2009 decision of the Office of Workers’ Compensation Programs that denied her
request for reconsideration as untimely filed and not establishing clear evidence of error.
Because more than one year elapsed between the issuance of the last merit decision on
January 22, 2007 to the filing of this appeal on April 20, 2010, the Board lacks jurisdiction to
review the merits of the case pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3.2

1
2

5 U.S.C. § 8101 et seq.

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
On appeal, appellant, through her attorney, argues that the Office erroneously terminated
her compensation and schedule award benefits due to her failure to accept a job that was not
suitable. She filed a claim before the Equal Employment Opportunity Commission (EEOC) and
a decision was issued that determined her employer offered appellant an unreasonable position
solely to deny her benefits because of her disabled status. Appellant was stopped from seeking
review before the Office as there were jurisdictional issues that needed to be pursued in another
forum (i.e., before the EEOC).
FACTUAL HISTORY
On February 25, 2004 appellant, then a 47-year-old special agent, filed a claim for an
occupational disease claim alleging that, as a result of typing documents for her cases for 20
years, she sustained medial epicondylitis and carpal tunnel in her right arm. The Office accepted
her claim for right medial and lateral epicondylitis, right ulnar neuropathy and right carpal tunnel
syndrome. On October 20, 2004 appellant underwent a right ulnar nerve decompression and
transposition, right carpal tunnel release. On August 30, 2005 she underwent a left open carpal
tunnel release, a left cubital tunnel release with ulnar nerve transposition and a left radial tunnel
decompression. The Office paid wage-loss compensation and medical benefits.
In a May 9, 2006 medical report, Dr. Heidi T. Bloom, a treating Board-certified
orthopedic surgeon, diagnosed bilateral lateral epicondylitis; status post ulnar nerve
transpositions; status post carpal tunnel releases; and status post decompression of bilateral radial
nerves. She found appellant medically stationary and listed permanent duty modifications of
occasional lifting up to 15 pounds, frequent lifting of 5 pounds, no repetitive keyboarding and no
crawling or climbing. Dr. Bloom indicated that this would presumably make appellant no longer
eligible to work full time as a Federal Bureau Investigation agent. On November 2, 2006
appellant elected to retire effective November 22, 2006.
On November 7, 2006 the employing establishment offered appellant a position as an
operations security assistant. This position was located in the Portland office and was available
on November 20, 2006. The employing establishment noted that it would bear all relocation
expenses. The position was modified to require no recurring lifting greater than 15 pounds, no
carrying of moderate to heavy items greater than 15 pounds and no typing of any kind. The
employing establishment noted that typing duties would be alleviated by the use of voice
activated software.
On December 1, 2006 the Office informed appellant that the position of operations
security assistant was available with the employing establishment. It reviewed the requirements
of the position and determined that it was suitable and within her medical limitations as set by
Dr. Bloom in a May 9, 2006 report. The Office gave appellant 30 days within which to accept
the position or provide a written explanation of reasons for refusal.

2

In a letter received by the Office on December 12, 2006, appellant declined the position.
Appellant stated that she resided in Medford, Oregon and the position was 275 miles away in
Portland. She and her husband did not want to move there family. She noted that she elected to
retire and would not report for the offered position.
By letter dated January 4, 2007, the Office notified appellant that it did not find her
reasons for rejecting the position to be valid. It provided her 15 more days to accept the position
or her wage-loss compensation would be terminated. On January 16, 2007 appellant filed a
claim for a schedule award.
By decision dated January 22, 2007, the Office terminated appellant’s monetary
compensation benefits effective January 22, 2007 finding she refused to accept suitable work.
By letter dated July 22, 2009, appellant resubmitted her claim for benefits. She submitted
documents concerning her claim before the EEOC, including a copy of the hearing transcript and
a copy of a June 11, 2009 decision issued in her favor. Appellant contended that she had
challenged the reasonableness of the job offer and that the EEOC agreed with her position. She
requested that the Office authorize her to elect benefits under the Act. In the alternative,
appellant asked that the Office to reconsider her claim and find that the matter was stayed
pending EEOC action. She forwarded a copy of the June 11, 2009 decision which found that she
had established by a preponderance of the evidence that the Office intentionally discriminated
against her due to her disability when it intentionally acted to prevent her from obtaining a
schedule award. Appellant was entitled to reasonable attorney’s fees and to an award of
nonpecuniary damages based on emotional harm.3
By letter dated September 12, 2009, appellant requested reconsideration of the Office’s
prior decision in light of the recent EEOC decision. She made various arguments concerning the
suitability of the offered position including the fact that the position did not accommodate her
restrictions against typing.
By decision dated October 29, 2009, the Office denied appellant’s claim for
reconsideration as it was untimely filed and failed to establish clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file her application for review within one year of the date of that decision.4 The

3

In discussing her claim, the EEOC noted testimony that the position required typing even though appellant was
physically incapable of performing that function, that officials in Portland did not believe that the job offer was
serious, that her husband was a special agent for the employing establishment in Medford and that no transfer was
offered to him and that the position would required her to move there family including three school-aged children
275 miles.
4

20 C.F.R. § 10.607(a).

3

Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted the Office under section 8128(a) of the Act.5
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
establishes clear evidence of error.6 Office regulations and procedure provide that the Office
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of
error on the part of the Office.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.8 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.13
ANALYSIS
The Board finds that as more than one year had elapsed from the date of issuance of the
last merit decision in this case, i.e., the January 22, 2007 decision terminating appellant’s
5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

7

Id; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(d) (January 2004).
Office procedure further provides, the term clear evidence of error is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for example, proof that a
schedule award was miscalculated). Evidence such as a detailed, well-rationalized medical report which if
submitted before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error. Id. at Chapter 2.1602.3(c).
8

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

9

See Leona N. Travis, 43 ECAB 227, 240 (1991).

10

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

11

See Leona D. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

Leon D. Faidley, Jr., supra note 5.

4

monetary benefits, her request for reconsideration on September 12, 2009 was not timely filed.
Appellant contended that she was stopped from seeking review before the Office because there
were jurisdictional issues that had to be resolved in another forum, i.e., the EEOC. The Board
notes the Office has the responsibility for administering the Act, not the EEOC.14 The Office has
exclusive jurisdiction in the cases before it to decide all questions arising under the Act, subject
to the review and final decision by the Board.15 Consequently, appellant must demonstrate clear
evidence of error by the Office in terminating her compensation for refusing an offer of suitable
work.16
Appellant submitted additional factual evidence in support of her request for
reconsideration regarding her discrimination complaint filed with the EEOC, including a
June 11, 2009 EEOC decision. It found that the employing establishment had discriminated
against her; but the EEOC decision does not raise a substantial question as to the correctness of
the Office’s decision under the Act. The administration judge found that the employing
establishment had discriminated against appellant. In making this finding, he clearly noted that
he had no jurisdiction to review the Office’s determination that appellant improperly refused an
offer of suitable work. The administration judge noted that termination of benefits under the Act
was the exclusive province of the Department of Labor.17 He noted that, for similar reasons, he
had no jurisdiction to enter a schedule award. The administration judge noted that the standards
for determining suitable work under the Act differed from the standard for adjudicating
appellant’s rights under other federal statutes outside workers’ compensation. Accordingly, the
Board finds that this decision does not establish clear error on the part of the Office.
To establish clear evidence of error, appellant must submit evidence or argument that is
positive, precise and explicit and must manifest on its face that the Office committed an error.18
The term clear evidence of error is intended to represent a difficult standard.19 Appellant’s
request would have to establish on its face that the Office’s termination of benefits was
erroneous, thereby shifting the weight of the evidence in her favor. For the reasons noted, the
evidence submitted by her does not establish clear error by the Office in terminating benefits
under section 8106(c)(2). The Board finds that appellant has not established clear evidence of
error in the Office’s January 22, 2007 decision.

14

20 C.F.R. § 10.1.

15

Id. at § 8128(b) (The actions of the Secretary of Labor or his designee in allowing or denying a payment under
the Act is not subject to review by another official of the United States or my a court by mandamus otherwise); See
Anneliese Ross, 42 ECAB 371 (1991).
16

20 C.F.R. § 10.607(b).

17

The administrative judge commented that the Office’s regulations rejected appellant’s preference for the area in
which she resided or retirement as acceptable reasons for rejecting an offered job.
18

B.W.¸ Docket No. 10-323 (issued September 2, 2010).

19

D.L., Docket No. 08-1057 (issued June 23, 2009).

5

CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 29, 2009 is affirmed.
Issued: April 26, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

6

